DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-12 of Blumenkranz et al. U.S. Patent No. 9,817,019 B2 (hereafter Blumenkranz). Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons indicated below. In the left column, the claims of the instant application are listed and the corresponding claims of the Blumenkranz patent are shown in the right column to indicate similarities with differences highlighted by bold text and an explanation of why the claim scope between them are considered to be coextensive is included.



Claims of the instant application (#16/455,611)
Blumenkranz Patent (#9,817,019 B2)
2.  A medical device comprising: 

a shaft; 

an end component coupled to the shaft by a joint; and 

an accelerometer coupled to the shaft proximal to the joint, the accelerometer comprising a cantilever beam and a strain sensor (the recited strain sensor is considered to be a broader recitation than the corresponding recitation of a optic fiber comprising a first Fiber Bragg Grating as recited in the claim 1 of the Blumenkranz patent and accordingly the claim limitations are considered coextensive in scope), the cantilever beam being formed in a wall of a tube body coupled to the end component, 


a shaft; 

an end component coupled to the shaft by a joint; and 

an accelerometer coupled to the shaft proximal to the joint, the accelerometer comprising a cantilever beam and an optic fiber, 





the cantilever beam being formed in a wall of a tube body coupled to the end component, the cantilever beam being a portion of the 
(the claim scopes are considered identical)
2. The medical device of claim 1, the accelerometer being included in a distal portion of the shaft.
4. The medical device of claim 2, further comprising a force transducer comprising the tube body, the force transducer including the accelerometer, and the force transducer being mounted between a distal end of the shaft and the joint. (the claim scopes are considered identical)
3. The medical device of claim 1, further comprising a force transducer comprising the tube body, the force transducer including the accelerometer, and the force transducer being mounted between a distal end of the shaft and the joint.
5. The medical device of claim 2, the strain sensor being mounted on the cantilever beam a distance from a neutral axis of bending of a combination of the cantilever beam and the strain sensor. (the claim scopes are considered identical because the broader recitation of strain sensor is considered coextensive with the recitation of the optic fiber Fiber Bragg Grating as noted above regarding claim 2 of the instant application and claim 1 of the Blumenkranz patent)

6. The medical device of claim 2, further comprising a mass positioned at a free end of the cantilever beam. (the claim scopes are considered identical)
6. The medical device of claim 1, further comprising a mass positioned at a free end of the cantilever beam.
7. The medical device of claim 2, further comprising a mass formed integrally with the cantilever beam, the mass being at a free end of the cantilever beam. (the claim scopes are considered identical)
7. The medical device of claim 1, further comprising a mass formed integrally with the cantilever beam, the mass being at a free end of the cantilever beam.
8. The medical device of claim 2, further comprising a travel stop configured to limit deflection of the cantilever beam. (the claim scopes are considered identical)
8. The medical device of claim 1, further comprising a travel stop configured to limit deflection of the cantilever beam.
9. The medical device of claim 2, further comprising: a master control device configured to control a location of the end component; and a vibro-tactile haptic output (the claim scopes are considered identical)

(the claim scopes are considered identical)
10. The medical device of claim 9, further comprising a filter coupled to the accelerometer and to the vibro-tactile haptic output device, wherein the filter receives accelerometer information from the accelerometer, and wherein the filter outputs to the vibro-tactile haptic output device a subset of the accelerometer information received from the accelerometer, said subset of accelerometer information comprising accelerometer information that is within a pre-determined frequency range.
11. The medical device of claim 2, further comprising a sound system coupled to the (the claim scopes are considered identical)

(the claim scopes are considered identical)
12. The medical device of claim 1, further comprising a master control device configured to control a location of the end component, the master control device being configured to generate a haptic signal in response to accelerometer information.


References Cited but not Relied Upon
	As to references cited but not relied upon:
	Andersen et al. US PG-PUB 2012/0257208 A1 discloses a fiber optic transducer that relates to accelerometers and converts a physical disturbance of a body of interest into a change in strain applied to a length of optical fiber of the transducer as noted in ¶ 22 and appears pertinent to Applicant’s disclosure.
	Carome US Pat 4,799,752 discloses a fiber optic gradient hydrophone as noted in col. 8, lines 7-10 and appears pertinent to Applicant’s disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215.  The examiner can normally be reached on M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856